Case 3:20-cv-00732-GCS Document 14 Filed 09/09/20 Page 1 of 4 Page ID #124




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 LESLIE RAYMOND,             )
                             )
           Plaintiff,        )
                             )
 vs.                         )                         Cause No. 3:20-cv-00732-GCS
                             )
 THOMAS INDUSTRIAL COATINGS, )
 INC.,                       )
                             )
           Defendant.        )

                              MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On July 16, 2020, Plaintiff Leslie Raymond filed suit in the Circuit Court of the

Third Judicial Circuit, Madison County, Illinois in Case No. 20-L-978. Defendant Thomas

Industrial Coatings, Inc. timely removed the action to this Court on July 28, 2020. Now

before the Court is Defendant’s motion to dismiss (Doc. 4) filed on July 28, 2020. The

August 31, 2020 deadline for Plaintiff’s response has come and gone, and she has not

responded to Defendant’s motion. Accordingly, for the reasons delineated below,

Defendant’s motion to dismiss is granted.

                                  FACTUAL BACKGROUND

       Pursuant to Local Rule 7.1(c), the failure to file a timely response to a motion may,

in the Court’s discretion, be considered an admission of the merits of the motion.

Nonetheless, a brief recitation of the facts is of assistance in demonstrating that the

exercise of that discretion is appropriate here. Plaintiff Leslie Raymond alleges that, while

she was employed by Defendant Thomas Industrial Coatings, Inc., her supervisor,



                                         Page 1 of 4
Case 3:20-cv-00732-GCS Document 14 Filed 09/09/20 Page 2 of 4 Page ID #125




Ronnie Bloodworth, who is not a party to this action, sexually harassed her verbally and

through text messages of a sexual nature (Count I). Raymond claims that Bloodworth

stalked and harassed her, both at work and at her home, and that Defendant had notice

of Bloodworth’s conduct, which Raymond alleges rises to the level of sexual assault

under Illinois law (Count II). She alleges that Defendant is responsible for a sexual battery

that Bloodworth committed by masturbating and performing other sexual acts on or

around her (Count III). After Bloodworth’s conduct, Raymond alleges that Defendant

retaliated against her by reducing her hours and requiring her to travel to distant

locations to maintain her employment (Count IV). Raymond further alleges that

Bloodworth’s conduct was intentional and caused her emotional distress, bringing a

claim of infliction of emotional distress against Defendant (Count V).

                                         ANALYSIS

       A complaint must include enough factual content to give the opposing party

notice of what the claim is and the grounds upon which it rests. See Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009). To satisfy the

notice-pleading standard of Rule 8, a complaint must provide a “short and plain

statement of the claim showing that the pleader is entitled to relief” in a manner that

provides the defendant with “fair notice” of the claim and its basis. Erickson v. Pardus, 551

U.S. 89, 93 (2007)(citing Twombly, 550 U.S. at 555 and quoting FED. R. CIV. PROC. 8(a)(2)).

In ruling on a motion to dismiss for failure to state a claim, a court must “examine

whether the allegations in the complaint state a ‘plausible’ claim for relief.” Arnett v.

Webster, 658 F.3d 742, 751 (7th Cir. 2011)(citing Iqbal, 556 U.S. at 677-678). A complaint


                                          Page 2 of 4
    Case 3:20-cv-00732-GCS Document 14 Filed 09/09/20 Page 3 of 4 Page ID #126




“must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face,” rather than providing allegations that do not rise above the

speculative level. Id.

         Defendant moves to dismiss Counts II, III, and V of Raymond’s complaint for

failure to state a claim, arguing that Raymond does not allege that Bloodworth’s conduct

occurred within the scope of his employment. Defendant further argues that Illinois law

is clear that sexual misconduct can never be considered within the course and scope of a

person’s employment. Illinois recognizes the doctrine of respondeat superior and allows

employers to be held liable for torts committed by employees within the scope of

employment. See Adames v. Sheahan, 909 N.E.2d 742, 754-755 (Ill. 2009). However, Illinois

courts have held, as a matter of law, that sexual assault is not within the scope of

employment. See Doe v. Lawrence Hall Youth Servs., 966 N.E.2d 52, 62 (Ill. Ct. App. 2012).

         Raymond does not allege that Bloodworth’s conduct occurred within the scope of

his employment at Thomas Industrial Coatings, Inc., and Illinois law is clear that his

sexual misconduct and stalking behavior cannot give rise to liability for Defendant under

the doctrine of respondeat superior because it cannot be considered within the scope of his

employment.1 Having reviewed Defendant’s motion, the Court finds that it is

appropriate to exercise its discretion to deem Plaintiff’s failure to respond as an




1       Because Defendant’s motion is unopposed and seeks dismissal of Counts II, III, and V based on the
doctrine of respondeat superior, which is appropriate here, the Court declines to reach Defendant’s additional
argument that Count V is preempted by Section 8-111(D) of the Illinois Human Rights Act. See Richards v.
U.S. Steel, 869 F.3d 557, 563-564 (7th Cir. 2017)(noting that Section 8-111(D) has been called a preemption
provision but that “misconduct that arises in the employment context might still form the basis for a
sustainable common-law tort”).


                                                 Page 3 of 4
Case 3:20-cv-00732-GCS Document 14 Filed 09/09/20 Page 4 of 4 Page ID #127




admission of the merits of the motion.

                                     CONCLUSION

      For the above-stated reasons, Defendant’s motion to dismiss Counts II, III, and V

(Doc. 4) is GRANTED. Count I and Count IV remain pending.

      IT IS SO ORDERED.                                                Digitally signed
                                                                       by Judge Sison 2
      Dated: September 9, 2020.                                        Date: 2020.09.09
                                                                       15:54:36 -05'00'
                                                       ______________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge




                                         Page 4 of 4
